9990 Richmond Ave
* é nd Suite 400 South

. Houston, TX 77042
N A N C F Telephone (877) 768-3759
‘ Pax (866) 926-5498
www.selencfinance.com

*
1
Aa

:

wet E
it

i

c

 

Hours of Operation (CT)
Monday - Thursday: 8 a.m. - 9 p.m.
Friday: 8 a.m. - 5 p.m.

 

e This is an important notice concerning your right to live in your home. Have it translated
at once.

_¢ Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por

_ favor traduzea esta notificacion inmediatamente.

| e Este é um aviso importante em relagdo ao seu dereito de morar na sua residéncia. Por

favor, tem tradizido imediatamente.

| e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la

| traduire immédiatement.

(* SUE IORI EDEL, PEER.
RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN

 

 

06/06/2017 By First Class and Certified Mail

MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

Sent Via Certified Mail
4307 1100 1170 O51 5555 24a

Re: — Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #: 1333 with Selene Finance LP

To MATTHEW J VANDERHOOP:

We are contacting you because our records indicate that you are eligible under Massachusetts law to
request a modification of your mortgage with Selene Finance LP (“Selene”). If you want to request a
loan modification or other foreclosure alternative option, you must complete and return the enclosed
Mortgage Modification Options form along with any supporting information no later than July 6,
2017. The Mortgage Modification Options form and any supporting documents must be returned by
certified mail or similar service to Selene Finance LP, We will respond to your request within 30 days
of its receipt.

Please be aware this notice of Right to Request a Modified Mortgage Loan is different from the Right
to Cure Your Mortgage Default notice that you may have already received. The enclosed Mortgage
Modification Options form provides you with four choices. These choices impact the options under
the Right to Cure notice and should be carefully considered. Vf you do not want to request a loan
modification, you must still return the enclosed Mortgage Modification Options form. Please keep a
copy of everything you send to us and keep proof of mailing the materials to us.

Paue 6 of 21 NMLSf 6312
 

If you do not return the enclosed Mortgage Modification Options form by July 6, 2017 your
right to cure your mortgage default will end on 09/04/2017.

If you have questions, please contact Selene Finance LP at (877) 768-3759 or 9990 Richmond Ave,
Suite 400 South, Houston, TX 77042. If you would like assistance from the Attorney General's
Office, you may contact the HomeCorps hotline at 617-573-5333 to speak with a loan modification
specialist who can assist you. We suggest you mention this notice when you call.

Sincerely,

Maria Malaro
Mortgage Specialist

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.

Enclosures:
e Mortgage Modification Options form
* Request for Modification Assistance form or Selene Finance LP's current loan modification
application
e Required Documents For Loan Modification Application, or similar form
e Uniform Borrower Assistance Form
© 4506-T

Page 7 of 21
Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for
that purpose.

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against you personally.

For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state
laws provide important protections for you, including, under most circumstances, a prohibition on foreclosure
during and twelve months after the servicemember' s active duty service. Selene will not foreclose on the
property ofa servicemember or his or her dependent during that time, except pursuant to a court order. You
also may be entitled to other protections under these laws, including interest rate and fve relief. Please contact
us to learn more about your rights.

Page & of 21
 

MORTGAGE MODIFICATION OPTIONS
You must return this form in the enclosed envelope by July 6, 2017.

MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

Re: — Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #: 1333 with Sclene Finance LP

To MATTHEW J VANDERHOOP:

You must check one of the following boxes to notify Selene Finance LP of how you would like to
proceed.

Q) I would like to request a loan modification. I have attached a complete statement of my income
and list of assets, total debts and obligations as requested by the ereditor in the form(s) which
accompanied the Right to Request a Modified Mortgage Loan Notice. I maintain my right to a 90 day
period to cure my mortgage default.

Q) I would like to request a different foreclosure alternative such as a short sale or deed-in licu of
foreclosure. I maintain my right to a 90 day period to cure my mortgage default.

QI do not want to request a loan modification or any foreclosure alternative. I maintain my right to a
90 day period to cure my mortgage default.

C1 I want to waive my right to cure the default on my mortgage loan and proceed to foreclosure. |
understand that by choosing this option I waive my right to any cure period.

 

Borrower Name Date

 

Borrower Telephone Number
 

C} All Borrowers

c OU

An application that includes a complete list of monthly income
and expenses, if required by the creditor

Provide signed Internal Revenue Service Form 4506-T
(Individual Tax Return Transcript Form) or Internal Revenue
Service Form 4506T-EZ (Short Form for Individual Tax Return
Transcript)

Provide copy of last two years' tax returns, with all

schedules including Schedule E, if applicable

Provide copy of 2 most recent bank account statements

Provide proof of expenses and monthly obligations

Provide copy of utility bill showing homeowner name and
property address

Provide copy of credit card statements showing payments due on
all balances

Provide copy of mortgage statements for other mortgages on the
property, if applicable

 

C) For people who earn a
wage

Provide a copy of most recent pay stubs reflecting at least 30 days
of year-to-date income of borrower or co-borrower

 

Q) For people who are
self-employed

Provide a copy of the most recent signed and dated quarterly or
year-to-date profit and loss statement

 

UO For people who receive |
alimony, child support, |

or separation

maintenance payments |

Provide documentation of alimony, child support, and/or
separation payments

Notice: Alimony, child support or separate maintenance income
need not he disclosed if you do not choose to have it considered
Jor repaying your mortgage debt.

 

C] For people who receive
income from other
sources

 

Provide documentation of tips, commissions, bonuses, housing
allowance or overtime; and/or

Provide documentation of unemployment income and/or social
security income, death benefits, pension, public assistance, or
adoption assistance; and/or

Provide documentation of income from rental properties,
including copy of any lease agreement

 

 
 

        

     

=, you sonmip ; this form 3
required docurnentation to be cansidered for available solutions. Cin this page, you must aectene infarmation about ({) you and
your intentions to schher keep or transition out of your haw: (4) tee property's status: {3} peal estate taxes: (4% homeowner's
Insurance premiums; (5) bankruptoy; (8) your credit sounseling agency, and (F} other liens, ¥ anyon your property.

   

    

a

  

Gq Page 2 you musi disclose information about ail of your incame eXpenses and asseis. Fa = 2 alse lists the required income
HOoUMEMiation that you must submit im support of your request fer assistames. Then On Page 3, you Must complete the Harcsnip

Aidavat in whick yout clsclase the mature of your haciship. The Hardship Affidavit informs

you of the reguired deeumertation that
you must subet im support of your ardshia. claiag.

NOTICE: In addition, when you sign and date this form, you will make important cer lifications, representations and

any identivied Hardship has certributed to your submission of this request for martgage relief,

REMINGER: The Borrower Response Package you need to return consists of {1} this completed, signed and dated
Borrawer Assistance Form, (2) completed and signed IRS Farm 4506T- EZ; (3) required income documentation, and {4]
required hardship documentation.

eng with orher

agreements, including verti fitug that atf of the information in this Borrower Assistanes Form is accurate and truthful and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan LO. Nunvber (usually found on your sonitly mortgage stater, ment
lweant to: Cx Veep the property Cisett the property (iteed the property to fenholsler
The property is currently: Oy Primary Residence Osecond Home Dan trivestment P roperty
Provide vercicstion of occupancy fie, csile‘sell phone bal!
The property is currentfy: = Chonwner Ose upled Orentes Decupied Ovscant
Eorrawer Z = ~- Ce-Eorroweriion-Obligar

ERROWERS NAwE CO-BORROWER'S NAME
ECSCIAL SECURITY MUMBER DATE OF BIRTH SOCIAL SECURITY NUMEER DATES OF RRTH
ROME PHOME NUMBER WITH AREA DoiDE HOME PRONE NUMGER VATH ASES Cone

ORK NUMBER WITH AREA CODE SELL OR WORK NUMBER WITH ARES CODE

 

    
 

apton part

Zed to cad gna text this cell phone nurker for EG te call and text this cell phone number for

 

Ovyes One floss mfiyation efors Olyes Ons

   

 

 

   

PaGr RTY AGORESS (F SAME AS MAING ADDRESS, JUST WRITE EMAIL ADDRES
AE |

 

 

Eslimaied vawer § Have you oontncted a cred? counseling agency for help?
is the property listed for sale? Ove: ONe Dies De

He yas. what was the listing: date? Listing Prine? 5.

3 yes, please complete the counselor contact informarion below:
H preperty has been listed for sale, nave yourececved an afar on the

 

 

 

 

 

Counselor's Mame:
property? [1 ¥es LO Na Agency's Name:
Date of offer. Arount of Ger £ SESS ae:
; TT Coungelce's Phone Number:
Agant's Name:
Apent's Phone Number: Counseler'sEmat Address:
For Sale by Owner? Oyes OW

 

 

 

Co you have condormnum or homeowner association {HOA} fees? D1 ves GO No

Tata) rronthly payment arrount (Sante and adcress that fees are paid te?

 

 

 

‘Have you filed for Bankeuptey? EFyes LW
HE yes: Eichapter? (1 Chapter 13 Filing: Date:
Has your bardnuptey been &scharged? C1 ¥2s Tos Bankruptcy case bkenber:

 

 

 

 

Selene Loss Mitigation Application Page LL of 21
 

      
 

 

 

 

  

 

  

 

 

 

 

 

   

 

 

   

 

 

 

 

 

Pea Bae etek aL 5.
fdonthiy Househoid income fonthiy Household Beht Household Assets. fassociated with| Monthly Household Expenses
: iis property andior borromsris
Monthly grass Checkin
ay $ 3 3 2 3 Foy
WAGES Payment * si # mea 3
a Second Mortgage Checking Water / Gas i
Caperins : : 3 ae ‘
aula $ Payment : Acooucits! 3 Elecdrs 5
nid: Sus port § 8 Foreowiner's: 2 SavingserMoney |. naifnit
* Reurance * Masket Agct(s} # Transportation 3
cable sc: E ;
<a (|e Property Taxes 3 CDs 3 Child Care 5
fable &s bens -
a 2 y ee Credit Cams (
OP Cner PRoeniny 2 1 Zt iy .
wslanment Loans gen # + ife | Auto:
Serenge Boe 5 Ah os fm nt Loans} 5 Stocks Bonds 3 Life } Auto 5
sonuities or Hole Renimun Insurance
ralreniens as payment eer ments}
Tiss, commiss: MUA Copenh
beau and ss! 5 FeesPronerty i ‘Obrer Dash on Hand |S 3
znmolcyed incor i
‘ — Other Real Estate
Rents Receved & : a 3
ide 5 lestimated yalusi | * 3
Unernpleyrent 5 edule 3 4oweeacps |s 5
ingarre SUpPOM payriencs , Sealine
Feed: 2 Mortgage Paymerts
x 22 : Ces 5
Starmoawelfare 7 on: acer properies 3 cae 7 3
Caner. 3 ther = 3 3
Total Saross é :
smart 2 § Total Debs } Total Assets $ TotalExpenses | $

 

 

 

 

 

 

 

 

 

"Hetice: AHIRIOMY, (HUG supper, or gaparsiaregintansncs InGeia Mead mot De reveled If you de not ay

 

ma io tava It corsiderad for rapaying inte keane,

   

 
 

 

 

 

  

 

 

 

 

 

ay
Oi)
hd
te,
+
he
Or»

 

o

     
  
  

moome Documentation - For AR Household Members and i
Do you arn a wae? ci APE you se e-emplieyed?
For each bemswer who is.a salaried enrployee or Foreach borower who receives sel-employed inoome, inclucle tue: years. af
hourly wage camer, include the most recent pay stub completed, signed individual feteral income tex returns anc, a3 apelestle, he
that reflects at least 30 dm x i

business tax retum; AND ether the mest recent signed and dated quareny er
~date profiloga staternent that refects actuity for the mozt recent fires
months; OR copies of bark statements fer al acceunes fer the last six months

 

(#25 fax rahar

 

 

acnaunis |} evidencing continuation of business activity
Employer:
Date o

 

 

 

LIC

 

Sacsongi WorkenTeacher? Annual Siar Cats: Apneal Ered Bate: Average Momina worbad ger yr:

Go you hawe any addtional sources of income? Provide for each borrewer as appboabla:

“Other Earned Income” such as bonuses, commissions, housing allvwsnes, thos, ar overtine:

Seabie thitc-pary documentation descroing ihe amount and nature cf the ineame feg.. paystub, employment contract cr prnacurs

deceanemdingy ti ij al

Social Pecorty, de ty or death benefits, pension, public assistance, or adeption assistance:

0 Cecumentation showing the amcurt and frequency of he benefits, such as letters, ash bas, disability policy er benefits statement fram te
provider, and

C Cecumentation shcwiag the necelpt of payment, such as cores of the eo most recent bank satercents shawing denssit amounts,

Fiental ineore:

D Copy of the mest recent filed feceral tax retum with all schecwes, inching Schedule E—Sugplemental income and Loss. Renial income
fer qualifying purposes w be 15%, of ihe gross rent you regorted, reduced by the monthly debt sersics on the property, # zpplicable; or

C lf rental income 3 niet resored ef Schedule E - Supplemental Inopme and Loss, provide x copy of ihe currant 3a52 agreement wit either

ank Staiernents or cancelled reat checks demonstrating receipt of rent.

Investment income:

DC Copies of the tro most recent investment statements or bank statements supperting receipt of this income.

Alimony, child suppert, or saparation maintenance payments as quadfying ineorne:t :

CO Cosy of divorce cecree, separation agreement, or otfaer written legal agreement fled with a court, cr court decree that States.the arscunt of
ihe aliriony, chlc sugpor. of separation mactesance payments and the gericd oftime over awhich the payments-will he rece) d, and

CD Copies of your two most recent bank statements of other third-pory documents showing cept of payer.

“hotles: ALNOny. phil SupIOR, o¢ Separate MaInengnas inoome need Mt be fyealed if you do not choose to nave it considered tor recaylng this tear:

 

      
   

  

 

 

Selene Loss Mitigation Application Page 12 of 2|
   

HARDSHIP AFFIDAVIT
iprovide a written oa with this request deserting the specific nature of your hardsh

1am requesting review of my current francial sity whether | quality for smporary or pemament mortgare oer +
Date Hardship Begani

 

 

   

 

 

ibeleve that my fitustion ip:

J Sheri-terrs funder dé manthsy

O) Medium-term (5 - 12 months}

oO] Lang-term er Permanent Hardship Sgreater tham 12 menths}
dam having dfizuity making my ment
Plesse check si

#Y¥ourH#

 

 

  

be kw:

cocumenision domonstaling your crmsry hsrdshn}
Thea the Required Hardship Doo

y Payment beosuse of reason set fath
ai ony aod fubrut required

 

fares hip fs: mmenigion is:

 

 

5 Unenipioynran
Start Date:

3 sigleyrrent Letter, Urermployment Corrpens,
Cate: listed or tae rehems for hase vearisi

 

cra 1292 G for the sire

   

 

Ci Underemeleynnert Paye stubs. W's, and Tas Plsturea fier the time armas dunng which yeu were
fhey } f

deneenclowed

 

 

| srcane reduction (e.g. elisunation of

 

euaige ARer

Le

 

 

 

 

     

G tax felumis to support merease in number of cependanis
G Diverce decree signed by te enum: GR
Omaaers urrelate: sage, civil ursan . peor cpa se
Borrowers unrelat ot by mora er i "| C3 Separation agreement signed by the court OF
ot sinilar domectis partnership unger = ! 3
4s ; . a . ‘ :
epphoable aw im Recorded qu m ceed evidencing ihatihe non-conupying Borrower or co~ Bormeaver has

retinguis hed

 

iighss. tothe cropeny

 

 

0D Ceath of a borrawseror death of ether the Orginal Death certificate: OR:
oi a sennndlary wage eamer inthe Oiiusry or mewapager article porting the death
THESE

Prohated Wil

 

Long-term or permanent disabic
illness
dependent fanidy member

aby

os 2 Dorrewenco-bomewer or

Sencus

Doctor's certificate of illness of disability: OR

 

 

of of monchly insurance benelits or gevermert ansistas

 

we fF apc?

 

 

beer man-made} adversely

Insurance claim: OF

 

  

cperty or Zarewer’s place ee

pent Agen

 

grant or Seed Sus.ness Asminaitaten loss OF
d

se cf Permanent Chamge of Station (70S) or act,

   

 

Borrower or Employer propery located (na federally decla iSaRSLES Grea

 

 

Co
C
CG
CG
cc
5
5
CG

C2 sistant amp cyrrent transter For active duty sercice

PGS trders.

 

menvbers: ut
CG Fo: empeoyment tansters/new emplayament:

Copy of sgned offer leher or notice from employer showing karsier tea req empicvirent

CHIC,

Pay stub irom mew employer, or

Wirttern eaplanation Gf neither item listed stove is applicgtte),
CF in addi tien, documentation thal reflects the amount of any relecstion. assistanae
provided, if applicable (net required for tose with PCS orders}.

CF ta retom from the previous year fincluding all schedules’ AND
Prot of bus

 

 

 

as falure supported by ane of the icllawing:

® Bankropicy Gling ter the besiness; OR

+  Tiwo rrenths recent bank statereents for the business acequnt evidencing czssation of
Easiness activiiy: OR

E

Most recent signed and dated muarterly cr year-to-date profit and less statement

 

 

 

 

Selene Loss Mitigation Application Page 13 of 21
 

Borrewer'Co-Borrawer Acknowledgement and Acreemant
1. cerify thai ail of the injormation in this Borrower Assistance Form is truthful and the fh ardshinis} ident
to suimission of fis request for merigage relied,

  

ed snove has costrituted

2. Junderstand and acknowledge that the Senicer, owner or guarantar of my meartgage, or her agent(s) may investigate tha
accuracy of my sixiements, may require me to provide adtitional Supporing cocumentation, and that knowing’y subritting false

information may vielate Federal and other spolicable law.

funderstand the Servicer will 1 a cuTent sredit reser on al borrowers ae on a & fot,

i understand that ifi have intentionaly defaulted on miy exis! ing ri Ps angay Or migrepresertad any fact(s} in

Gonnection with this request far mortgage relief er if| do not provide entation, the Servicer may cance! any

morgage ralief gran nd may pursue foreclosure on my horne ander cursue sry YBN wali le legal remediss

5 Carity that my propedy has not recewed a condemnation notice,

. cerify that | am w ng io prowide ail requested documents and te respond ts a! Servi

uF sh ate time is of the 2s &

wit 2this — io evaluate m

   

de oo

  
  

:

       

 
     

om fn

Car Semmunications ina timely manner. |

           

tame

ny ity for ayat
a he vad 90 solely on i>

  

ia rele? cations. and ‘creckesure
16 represeniaiions in his Cocument ar ether

  

documents subroiiied in: connection witht me fSquesh

  
 
    
  

 

S. 1? | ary eligible for.a trial p
agrees that ine te:

ee full fee

 

 

tod lan, repayment pisa, er i oreearance pian, and | accept xi
aula Renae em emant are incorporsted info such plan h
ers detarminath i
apstcah'e
re cheery ard conditions of the ‘rial patind od els lan, Tanaynrsni viglan, + ovhasranee oe
@pts ang posis a payment during de tem of any repayment faa. tra] period alan, or
enranee Blan gwil be to, md will not ie de rof, the acce'sration of my joan of foreclosure
action ard related aetivities and snail ot constitute a cure of my default under ay loan unless sunt PSY MENS are suFicieni te
crletely cure my entire default wy isis my loan.
int lagiee thalany prior waiver as to my payment cf escrow Hams to ihe
j

       
 
 
 
   
 
 

 

ree fast wre

 

   

rhe

   

   

 

iter in conection with my loan has been revoked,
TP] qualéy for and enter into a repayment plan, forbearance plan, or trial peried clan, | agra te tee es
account and nie 2 ona of 2EC7oN ilams if en ascrow account never existed on my loan,
etlect amd rcond persenal information that f suberitin this Borrewwer as sponse Package and
vited to, my nant, eddress, telephone number, sacial sec GLAty number, eredit
imernistion shout my scoourt bale activily. Lunderstand and consent te the

i information and the terns of Piguet at a alternative fat! reesive to any

ar Eat cwins, in Vor subordinate lan ff axe tie.

il any y HUD fed nousing < counselor.

3. Hf] am eligible for forseiseure prevention relief undar the fedaral Mating Home Afiorde tle Frogram, | understand and consent in
the dscosure of ny pecan ‘ai iniermadon and the terms of any Makin ng tome ee en
LUS. Bepartmant of the Treasury, it) Fannie Mas, i
Afardabiity aad Stal i

f4.) consent to being contacted conce

provided io the Lender, This ine

 

shmeant ef ar escreuy

    
   

d ng ine e evaluat

  
 
 
 
 
  

   
 

 

     

©

rE

 

pia

     

the Servicer to (3) the

: under the Homecverar

G fo] companies that parton si support Savices in cor puncte we th ae gq) ree

ra this regue Sean = assistance at any ceiular or mck!
' ges, leleghone css and emails te my cellular er monies

    
  

mer! have

   

 

Borewer Ssjraiur Date Co-Borrower Signature Date

Selene Loss Mitigation Application Page 14 of 21
Real Estate Fraud Certification!

This Certification is being requested by your servicer and is required, for certain additional incentives. by the federal
government under, as applicable, the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 3201 ef sey.), the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203). or the Federal Housing Enterprises
Financial Safety and Soundness Act of 1992 (Pub. L. 102-550), as amended by Housing and Economie Recovery Act of
2008 (Pub. L. 110-289) (12 U.S.C. 4501 ef seg.), Federal law provides that no person shall be eligible to begin
receiving assistance from the Making Home Affordable Program, if such person, in connection wilh a mortgage or real
estate transaction, has been convicted, within the last 10 years, of any onc of the followin g: (A) felony larceny, theft,
frand, or forgery, (B) money laundering or (C) tax evasion. Providing the requested Certification is voluntary; however,
if you do not provide this Certification, you will not be eligible to receive the sixth year “pay for performance” incentive
under the Making Home Affordable Program. Therefore, you are required to furnish this Certification if you wish to
reecive the sixth year “pay for performance” incentive under the Making Home Affordable Program,

By signing below, [we represent that I/we have not been convicted within the last 10 years of any one of the following
in connection with a mortgage or real estate transaction:

(1) felony larceny, thefi, fraud, or forgery,
(b) money laundering, or
(c) tax evasion.

[we understand that my/our signature below authorizes the servicer to share this Certification with its agents and the
U.S. Department of the Treasury, Fannie Mae, Freddie Mac or their respective agents, cach of whom may investigate
the accuracy of my statements by obtaining a current consumer report, and performing background checks, including
automated searches of federal, state and county databases, to confirm that [Ave have not been convicted of such crimes.
[we also understand that knowingly submitting false information may violate Federal law and may result in civil or
cruninal penalties, as well as loss of benefits or incentives provided under the Making Home Affordable Program and
that are posted to my/our mortgage account after the effective date of this Certification. This Certification is effective on
the earlier of the date executed as listed below or the date received by your servicer.

[we also certify under penalty of perjury under the laws of the United States of America that the foregoing is true and

 

 

correct.
Borrower Signature social Security Number Date of Birth Date Executed
Co-Borrower Signature Social Security Number Date of Birth Date Executed

1

This Certification is being requested by your servicer and is required, for certain additional incentives, by the federal
government under, as applicable, the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 er seg.), the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203), or the Federal Housing Enterprises
Financial Safety and Soundness Act of 1992 (Pub. L. 102-550), as amended by Housing and Economic Recovery Act of
2008 (Pub. L, 110-289) (12 U.S.C. 4501 et seg.). Federal law provides that no person shall be eligible to begin
receiving assistance from the Making Home Affordable Program, if such person, In connection with a mortgage or real
estale transaction, has been convicted, within the last 10 years, of any one of the following: (A) felony larceny, thefi,
fraud, or forgery, (B) money laundering or (C) tax evasion. Providing the requested Certification is voluntary; however,
if you do not provide this Certification, you will not be cligible to receive the sixth year “pay tor performance” incentive
under the Making Home Affordable Program. Therefore, you are required to furnish this Certification if you wish to
receive the sixth year “pay for performance” incentive under the Making Home Affordable Program.

 

Selene Loss Mitigation Application Page 15 of 21
   

4. INFORMATION FOR GOVERNMENT MONITORING PURPOSES

The following information is requested by the Federal Government for certain types of loans related to a dwell

  

ing in order to monitor the lender's compliance
with equal credit opportunity, fair housing and home mortgage disclosure laws. You are not required to furnish this information, but you are encouraved to
do so. The law provides that a lender may not discriminate either on the basis of this information or on whether you choose to furnish it. [fF you furnish the
information, please provide both ethnicity and race. For race, you may check more than one designation. I you do not furnish ethnicity, race or sex, under
Federal regulations, this lender is required to note the information on the basis of visual observations and surmame if you have made
person. If you do not wish to furnish the information, please check the box below. (Lender must review the above material to

satisfy all requirements to which the lender is subject under applicable state law for the particular type of loan applied for.)

Uhis application in
assure that the disclosures

 
    

 

 

 

 

 

   

 

 

BORROWER [1 I donot wish to furnish this information ‘| CO-BORROWER Lido not w .
Ethnicity: Hispanic or Latino | CI Not Hispanic or Latino Ethnicity: [1 Hispanic or Latino nt
Race: C1 Amerivan Indian or D Asian D Black or Race: CJ American Indian or D1 Asian CF Black or
Alaska Native African American Alaska Native Aftican American
CD Native Hawaiian or CO White O Native Hawaiian or CO] White
Other Pacific [slander Other Pacific [slander
Sex: O Female 1 Male ASes_ Ol Female OO Male .
To be Completed by Loan Originator:
This information was provided:
01 Ina face-to-face interview
01 Tra telephone interview
C1 By the applicant and submitted by fax or mail
D1 By the applicant and submited via e-mail or the Internet
Borrower Signature Date Co-Borrower Signature Date

Selene Loss Mitigation Application Page 16 of 21
 

#

******FOR FLORIDA PROPERTIES ONLY******

i

Sel a
Prt

r &
yuescnsaazte

ad
Eke

 

M"
coe

LOAN NUMBER:

 

FEE AGREEMENT FOR LOAN MODIFICATION SERVICES

FLORIDA LAW REQUIRES THAT WE PROVIDE FLORIDA RESIDENTS WITH THIS AGREEMENT ALTHOUGH WE DO NOT
CHARGE YOU A FEE FOR LOAN MODIFICATION SERVICES.

THIS AGREEMENT FOR LOAN MODIFICATION SERVICES (“AGREEMENT”) IS MADE AND ENTERED INTO THIS
DAY OF #20 , BY AND BETWEEN SELENE FINANCE LP (SELENE) AND
(BORROWER/S) FOR THE MORTGAGE LOAN

 

MODIFICATION SERVICES DESCRIBED HEREIN,

SELENE [5 A MORTGAGE LOAN SERVICER WHOSE ADDRESS IS: $990 RICHMOND AVENUE, SUITE 400 S, HOUSTON,
TEXAS 77042, SELENE IS OFFERING TO ASSIST YOU IN MODIFYING THE LOAN ON YOUR PROPERTY.

SELENE WILL NOT CHARGE YOU A FEE FOR ASSISTING YOU IN MODIFYING YOUR LOAN BUT WILL REQUIRE THAT YOU
PROVIDE FINANCIAL INFORMATION SO WE CAN DETERMINE YOUR ABILITY TO QUALIFY FORA MODIFICATION,

SELENE WILL REQUEST A CREDIT REPORT TO CONFIRM YOUR DEBTS AND SUBMIT A PACKAGE TO THE NOTE HOLDER
FOR REVIEW AND APPROVAL. SELENE CANNOT GUARANTEE THAT THE NOTE HOLDER WILL AGREE TO MODIFY THE
LOAN BUT IF THE NOTE HOLDER AGREES, WE WILL CONTACT YOU TO PROVIDE THE TERMS AND FORWARD THE
MODIFICATION AGREEMENT TO YOU FOR EXECUTION.

YOU MAY CANCEL THIS AGREEMENT FOR LOAN MODIFICATION SERVICES WITHOUT ANY PENALTY OR OBLIGATION
WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE THE AGREEMENT IS SIGNED BY YOU.

THE LAW REQUIRES THAT THE LOAN ORIGINATOR, MORTGAGE BROKER, OR MORTGAGE LENDER IS PROHIBITED
FROM ACCEPTING ANY MONEY, PROPERTY, OR OTHER FORM OF PAYMENT FROM YOU UNTIL ALL PROMISED
SERVICES HAVE BEEN COMPLETED. IF FOR ANY REASON YOU HAVE PAID THE CONSULTANT BEFORE CANCELLATION,
YOUR PAYMENT MUST BE RETURNED TO YOU WITHIN (10) BUSINESS DAYS AFTER THE CONSULTANT RECEIVES YOUR
CANCELLATION NOTICE. THIS DOES NOT APPLY IN THIS CASE BECAUSE SELENE DOES NOT CHARGE ANY FEE FOR
MODIFICATION SERVICES.

IF YOU WANT TO CANCEL THIS AGREEMENT, PLEASE SEND A SIGNED AND DATED STATEMENT THAT YOU ARE
CANCELING THE AGREEMENT TO SELENE AT $990 RICHMOND AVENUE, SUITE 400 SOUTH, HOUSTON, TEXAS 77042.

IMPORTANT: THE LAW ALSO REQUIRES THAT WE ADVISE YOU THAT IT IS RECOMMENDED THAT YOU CONTACT YOUR
MORTGAGE LENDER OR MORTGAGE SERVICER BEFORE SIGNING THIS AGREEMENT. YOUR LENDER OR SERVICER MAY
BE WILLING TO NEGOTIATE A PAYMENT PLAN OR A RESTRUCTURING WITH YOU FREE OF CHARGE. IN THIS CASE,
SELENE 1S YOUR MORTGAGE SERVICER AND WE DO NOT CHARGE YOU A FEE FOR THESE SERVICES.

 

BORROWER SIGNATURE DATE SIGNED

 

CO-BORROWER SIGNATURE DATE SIGNED

Selene Loss Mitigation Application Page 17 of 21
 

 

 

GEPCAE
; , we Loy s
Third Party Authorization FINANCE
t a
Borrower Information
First Name
Last Name |
Last 4 Digits - Social 4

Security Number

 

Co-Borrower Information

First Name

 

Last Name

 

Last 4 Digits - Social
Security Number

Property Address

 

Street

 

City/State/Zip Code

Loan Information

 

Loan Number

Mortgage Company Selene Finance LP
Name

 

 

 

I/We am/are the borrower(s) on the above referenced loan,

By signing below, I/we hereby authorize Selene Finance LP to discuss the loan with the following
individual/company:

 

Authorized Individual
or Company

 

Street

City/State/Zip

 

Phone Number

 

 

 

 

This authorization will remain in effect until | send written notice to Selene Finance LP that the authorization
is revoked.

 

 

 

 

 

Borrower Signature: Date Signed

Borrower PrintedName: / Oo
Co-Borrower Signature: Date Signed
Co-Borrower Printed Name:

 

 

 

Selene Loss Mitigation Application Page 18 of 2]

 
EXAMPLE ONLY

Request for Transcript of Tax Return
Fei 4506-T

» Do not sign this form unless all applicable lines have been completed.
(Rev. September 2015) 5 Z 5 nie
eee » Request may be rejected if the form is incomplete or illegible.
Department of the Treasury . . ;
Internal Revenue Service ® For more information about Form 4506-T, visit www.irs.gov/form4506t.

OMB No. 1545-1872

Tip. Use Form 4506-T te order a transoript or other return information free of charge. See the product list below. You car. quickly request transcripts by using
our automated self-help service tools, Please visit us at |RS.gov and click on “Get a Tax Transcript..." under “Tools” or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request far Capy of Tax Return. There is a fee to get a copy of your return,

 

 

 

 

ta. Name shown on tax return. If a joint return, enter the name ib First social security number on tax return, individuat taxpayer identification
shown first. number, or employer identification number (see instructions}
BORROWER NAME BORROWER SOCIAL SECURITY NUMBER

2a Ifa joint return, enter spouse’s name shown on tax return. 2b Second social security number or individual taxpayer

identification number if joint tax return

CO-BORROWER NAME CO-BORROWER SOCIAL SECURITY NUMBER

3 Gurrent name, address (inclucling apt., room, or suite no.), city, state, and ZIP code (see instructions)
CURRENT ADDRESS

 

4. Previous address shown on the last return filed if different from line 3 (se¢ instructions)

 

5 If the transcript or tax information is to be mailed to a third party (such as a mortgage company}, enter the third party’s name, address,
and telephone number.

Selene Finance, 9990 Richmond Ave, Suite 4008, Houston, TX 77042, 877-768-3759

Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you hava filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third party listed
on line 5, the IRS has no control over what the third party does with the information, If you would like to limit the third party's authority to disclose your
transcript information, you can specify this limitation in your written agreement with the third party.

6 Transcript requested. Enter the tax form number here (1040, 1065, 1120, ete.) and check the appropriata box below. Enter only one tax form
number per request. » 1040

a Return Transcript, which includes most of the line items of a tax retum as filed with the IRS, A tax return transcript does not reflect
changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 11208. Return transcripts are available for the current year
and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days 2 2. 2. OY

b Account Transcript, which contains. information on the financial status of the account, such as payments made an the account. penalty
assessments, and adjustments mace by you or the IRS after the return was filad. Return information is limited to items such as tax liability
and estimated tax payments. Account transcripts are available for most returns, Mast requests will be processed within 10 business days Gy

c Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days

7 Verification of Nonfiling, which is proof from tha IRS that you did not file a return for the year, Current year requests are only available
after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days. . [7]

8 Farm W-2, Form 1099 series, Form 1098 series, or Form 5496 series transcript. The IRS can provide a transcript that includes data from
these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed with the IRS. For
example, W-2 information for 2011, filed in 2012, will likely not be available from the IRS until 2013. If you need W-2 information for ratirernent
purposes, you should contact the Social Security Administration at 1-800-772-1215. Most requests will be processed within 10 business days. []

Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer, To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachmenis.

9 Year or period requested. Enter the ending date of the year or period, using the mmidd/yyyy format. If you ars requesting more than four
years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
each quarter or tax period separately,

mm/dd/yy | mm/dd/yy mm/dd/yy | ff

Caution: Do not sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s), | declare that | am either the taxpayer whose name is shown on line 1a or 2a, or a person authorzed to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, |
certify that | have the authority to execute Form 4506-T on behalf of the taxpayer, Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date,

Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she Phone number of taxpayer on line

 

 

 

 

has. the. authority to sign the Form 4506-T. See instructions. 1a or 2a
b BORROWER SIGNATURE DATE
Signature (see instructions) Date
Sign "
Here Title (if lina ta above is a corporation, partnership, estate, or trust)
CO-BORROWER SIGNATURE DATE
Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No, 37887N Form 4506-T Rev. 9-2015)

 

THERE SHOULD BE NO CROSS-OUTS ON THIS FORM

Selene Loss Mitigation Application Page 19 of 21
— A5 06-T Request for Transcript of Tax Return

® Do not sign this form unless all applicable lines have been coinpleted.
(Rev. Septamber 2015) . a? ae
& » Request may be rejected if the form is incomplete or illegible.
Depariment of the Treasury 2 : .
Internal Revenue Service » For more information about Form 4506-T, visit www.irs.gov/form4506t.

OMB No. 1645-1872

Tip. Use Form 4506-T te orcer a transcript or ather return information free of charge. See the product list below, You can quickly request transcripts by using
our automated self-help service tcals, Please visit us at IRS.gov and click on “Get a Tas Transcript..." under “Tools" or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return.

 

 

1a Name shown on tax return. Ifa joint return, enter the name 1b First social security number on tax return, individual taxpayer identification
shown first. number, or employer identification number (see instructions}
2a Ifa joint return, enter spouse's name shown on tax return. 2b Second social security number or individual taxpayer
identification number if joint tax retum

 

 

3° Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)

 

4 Previous address shown on the last return filed if different from line 3 (see instructions)

 

§ Ifthe transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address,

and telepnone number.
9990 Richmond Avenue, Suite 400 South, Houston, TX 77042

Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing. Sign and date the form once
you have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your fax transcript to the third party listed
on line 5, the [RS has no contro! over what the third party does with the information. If you would like to limit. the third party's authority to disclose your
transcript information, you can specify this limitation in your written agreement with the third party,

 

6 Transcript requested. Enter the tax form number here (1040, 1065, 1120, ete.) and check the appropriate box below. Enter only one tax form
number. per request. > 1040

a Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
Form 1065, Form 1120, Forma 1120-A, Form 1120-H, Form 1120-L, and Form 11208, Return transcripts are available for the current year
and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days 2 2...

b Account Transcript, which contains information on the financial status of the account, such as payments made. on the account. penalty
assessments, and adjustments made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
and estimated tax payments, Account transcripts are available for most returns. Most requests will be processed within 10 business days i

c Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the. Account
Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 1Q business days . 2... . vi

7 Verification of Nonfiling, which is proof from the IRS that you did not file a return for the year. Current year requests are only available
after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days. . [1
& Farm W-2, Form 1099 series, Farm 1099 series, or Form 5498 series transcript. The (RS can provide a transcript that includes, data from
these injormation returns, State or local information is not included with the Form W-2 information. The IRS may be able to provide this
transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed with the IRS. For
example, W-2 Information for 2011, filed in 2012, will likely not be available from the IRS until 2013. If you need W-2 information for retirernent
plirposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests will be processed within 10 business days . [Gj
Caution: If you need a copy of Form W-2 or Form 1039, you should first contact the payer. To gat a copy of the Form \W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.

 

9 Year or period requested. Enter the ending date of the year or period, using the mmiddiyyyy format. If you are requesting more than four
years or periods, you must attach another Form 4506-T, For requests relating to quarterly tax returns, such as Form 941, you must enter

each quarter or tax period separately. | x kei ihe | nis os | ae / i

Caution: Do not sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s). | declare that | am either the taxpayer whose name is shown. on line 1a or 2a, or a person authonzed to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, |
certify that | have the authority to execute Form 4506-T on behalf of the taxpayer. Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date.

[y] Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she Phone number of taxpayer on line

 

 

 

 

has the authority to sign the Form 4506-T. See instructions. jaor2a
Signature {ses instructions) Date
Sign »
Here Title (if line 14 above is a corporation, partnership, estate, or trust}
Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat, No. 37867N Form 4506-T (Rey. 9-2015)

 

Selene Loss Mitigation Application Page 20 of 21
Form 4508-T (Rey, 9-2015)

Section references are to the Internal Revanue Geode
unless otherwise noted,

Future Developments

For the latest infarmation about Form 4506-T and its
instructions, go to wow. irs. govéform4S5OBE.
Information about any recent developments affecting
Form 4506-T (such as legislation anacted after we
released it) wil be pested on that page.

General Instructions

Caution: Do not sign this form unless ail applicable
lines have been completed,

Purpose of form. Use Form 4506-T to request tax
raturn information. You can also designate {on line 5)
a third party to receive the information. Taxpayers
using a tax year beginning in one calendar year and
ending in the following year (fiscal tax year) must tile
Form 4508-T to request a return transenpt.

Note: If you are unsure of which type of transcript
you need, request the Record of Account, as it
provides the ranst detailed Information.

Tip. Use Form 4508, Request for Capy of
Tax Reium, to request copies of tax returns,
Automated transcript request. You can quickly
request {ranscripts by using our automated
self-help service toals. Please visit us at IAS.gev and
click on "Get a Tax Transcript...” under “Tools” or
call 1-800-906-9945,
Where to file. Mail or fax Form 4506-T to
tha address below fer the stats you lived in,
or the state your business was in, when that return
was filed. There are two addrass charts: one for
individua! transcripts (Form 1040 serics and Form
W-2) and one for ail other transerpts

If you are requasting more than one ianscript or
other product and the chart belew shows bvo
different addresses, send your request to the
address based on tha addrass of your most recent
return,

Chart for individual transcripts
(Form 1040 series and Form W-2
and Form 1099)

If you filed an

individual return
and lived in:

Mail or fax to:

Chart for all other transcripts

If you lived in
or your business
was in:

Mail or fax to:

 

 

Alabama, Kentucky,
Louisiana, Mississippi,
Tennessee, Taxas, a
foreign country, American
Samoa, Puerto Rico,
Guam, the
Commonwealth of tha
Nerihern Mariana islands,
tha U.S. Virgin Islands, or. 612-480-2272
A.P.O, or F.P.O, address

  

Internal Revenue Service.
RAIVS Taam

Step $716 AUST

Austin, TX 73301

 

Alaska, Arizona, Arkansas,
California, Colorade,
Hawaii, Idaho, Mingis,
Indiana, lowa, Kansas,
Michigan, Minnesota,
Montana, Nebraska,
Nevacla,. New Mexico,
Morth Dakota, Oklahoma,
Oregon, South Dakota,
Utah, Washington,
Wisconsin, Wyoming

internal Revenue Service,
RAIVS Tearn

Stop 37106

Fresno, CA 93836

 

Connecticut, Delawars,

District of Columbia,

Florida. Georgia, Maine, Internal Reverue Service
Maryland, Massachusetts, RAIVS Team

Misgour, New Hampshire, Stop 6705 P-6

New Jersey, New York, Kansas City, MO 64999
Nerth Carolina, Ohio,
Pennsylvania, Rhode
Island, Soutn Carolina,
Vermom, Virginia, Wast
Virginia

816-292-6102

 

Selene Loss Mitigation Application

Alabama, Alaska,
Arizona, Arkansas,
California, Colorado,
Florida, Hawaii, Idaho,
lowa, Kansas,
Louisiana, Minnesota,
Mississippi,

Missouri, Montana,
Nebraska, Nevada,
New Mexico,

North Dakota,
Oklahoma, Oregon,
South Dakota, Texas,
Utah, Washington,
Wyoming, a foreign
country, American
Samoa, Puerto. Rico.
Guam, the
Commonwealth of tha
Northern Mariana
Islands, the U.S. Virgin
Islands, or A.P.O. or
F.P.O, address

Internal Revenue Service
RAWS Team

P.O. Box 9941

Mail Step 6734

Ogden, UT 84409

801-820-6922

 

Connecticut,
Delaware, District of
Columbia, Georgia,
Illinois, Indiana,
Kentucky, Maina,

Intemal Revenue Service
RAS Team

 

Maryland, P.O. Box 145500
Massachusetts, Stop 2800 F
Michigan, Cincinnati, OH 45250
Hampshire, New

 

Jersey, New York,
North Carolina,
Ohio, Pennsylvania,
Rhode Island. South
Carolina, Tannessee,
Vermont, Virginia,
Wast Virginia,
Wisconsin

59-69-3492

 

Line 1b. Entar your employer identification nurnber
(EIN) if your request relates to a business retum,
Otherwise, enter the first social security number
(SSN) or your individual taxoayer identification
number (TIN) shown on tha return. Fer example, if
you are requesting Farm 1040 that includes
Schedule C (Form 1040), enter your SSM,

Line 3. Enter your current address. If you use a P.O.
box, include it on this fine.

   

 

Line 4, Enter the adelress shown on the last return
filed if different from the address entered on line 3.
Note: If the addresses on lines 3 and 4 are diflarsnt
and you Nave not changed your acclresa with the
IRS. file Form 9822, Change of Address, For a
business address, file Form $822-B, Change of
Address or Responsible Pany — Business.

 

Line 6. Enter only one tax form number per
request.

Signature and date. Form 4506-T must be signed
and dated by the taxpayer listed on line 1a or 2a. If
you completed line 5 requesting the information be
sent to a third party, the IAS must receive Form
4506-7 within 120 days of the date signed by the
taxpayer or it will be rejected, Ensure that all
applicable lines are completed oefore signing.

Yeu must check the box in the signature
area to acknowledge you have the
authority to sign and request the
information. The form will not be
beat) processed and returned to you if the
box is unchecked,

Individuals, Transcripts of jointly filed tax returns
may be furnished to either spouse. Only one
signaturs is required, Sign Form 4506-T exactly as
your name appeared on the original retum. If you
changed your name, also sign your current name,

Page 2

Corporations, Generally, Form 4506-T can be
signed by: (1) an officer having legal authority te bind
the corporation, (2) any person designatad by the
board of cirectors er othar governing body, or 3
any officer or employee on yrittan request by any
principal officer and attested te by the seerstary or
other officer. A Lona fide shareholder af record
owning 7. percent or more of the outstanding stock
of the corporation may submit a Form 4508-T but
must pr !@ documantation to support the
fequester's right to receive the information,

Partnerships. Generaily. Form 4806-T can be
signed by any person who was a member of the
Partnership during any part of the tax period
requested on line 9.

All others. See section 87 02(e) if the taxpayer has
died, is insolvent, is a dissolved corporation, or ifa
trustee, guardian, executor, receiver, or
administrator is acting for the taxpayer.

Note: If you are Heir at law, Next of kin, or

Beneficiary you must fe able to establish a material
interest in the estate or trust.

 
 

Documentation. For antities other than individuals,
you must atlach the autherization document, For
example. this could be the letter from the principal
ofticer authorizing an employee of the corporation or
the letters testamentary authorizing an inclividual to
act for an estate.

Signature by a representative. A reprasentative
can sign Form 450€-T for a taxoayer only if the
taxpayer has specifically deiagated this authority to
the reprasentative on Form 2848, line 5. The
representative must attach Form 2849 showing the
delegation to Form 4606-T,

 

Privacy Act and Paperwork Reduction Act Notice.
We ask for the information on this tarm te estaolish
your right to gain access to the requested tax
information under the Internal Ravanue Code. Wa
need this information to properly identify the tax
information and respond to your request. You are
net required to request any transcript; if you do
tequest a transcript, sections 6103 and 6109 and
their regulations require you to provide this
infermaticn, including your 3SN or EIN, If you do net
provide this information, wa may not be able to
process your requés!, Providing false or fraudulent
information may subject you to penaitias

Routine uses af this information inckida givirig it to
the Deparment of Justice for civil and criminal
litigation, and cities, states, the District of Columbia.
and U.3. comrnonwealths and possessions for usa
in administering their tax laws. Wa may also disciose
this information to other countries under a tax treaty,
to ferleral and state agencies to enforce federal
hontax criminal laws, or to federai law enforcement
and intelligence agencies to combat terrorism,

 

 

You ara not required to provide the information
requested on a form that is subjact to the Paperwork
Reduction Act unless the form displays a valid OMB
control number. Books or records relating to a form
or ils instructions must be ratained as tong as their
contents may become material in the administration
of any Internal Revenua law. Generally, tax returns
and return information are confidential, as required
by section 6103.

The time needed to complete and file Fann

506-T will vary depending on ‘nclivicuat
circumstances. The estimated average time is:
Laarning about the law or the form, 10 min;
Preparing the form, 12 min.; and Copying,
assembling, and sending the farm to the IRS,
20 min,

 

If you have comments conceming the accuracy of
these time estimates or sugqastions for making
Form 4506-T simpler, we would be happy to hear
fram you. ‘You can write to:

Internal Revenue Service

Tax Forms and Publications Division

1114 Constitution Ave. NW, IR-6526

Washington, OC 20224

Do not send the form to this address, Instead, see
Where fo fila on this page.

Page 21 of 21
